Title: Cotton Tufts to John Adams, 13 June 1787
From: Tufts, Cotton
To: Adams, John


        
          Boston June 13. 1787—
          Sr.
        
        In my Letter to Mrs. Adams Pr. Capt. Scott, I mentioned to her, That Mr. S. Q. was negociating for Borlands Place— it was then my Opinion that He would purchase it— Yesterday Mr. Cranch informed me that he had learnt from Mr. Borland that Mr. S. Q. had given up the Matter—and that Mr. B. is determined to make Sale of it as soon as he has settled with Mr. T——r. I conclude therefore that it will be very soon open for any Purchaser—
        We have a new General Court, the House of Represves. made up of new Members chiefly, not more than 50 or 60 Old Members, a majority of the new in favour of the late opposition to Government—A general Indemnity, the withdrawing of the Troops, Removal of the Court from Boston—a liberal Tender Act—Abolition of the Court of common Pleas—payment of public Securities at the going Price &C &c are with them favorite objects
        I suspect there is a Majority in the House sufficient to carry some of these if not all—Notwithstanding the late succesful Efforts of Government—I think there is the highest Probability,—that a Revolution is not far distant. some of our Politicians—friends to a stable Goverment, say it is no matter, how soon— By Capt. Cushing who will sail in a Fortnight or Three Weeks shall write further In the mean Time Am Yours—
      